DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the Amendment filed on 08/25/2021.  Claims 1-3 have been amended, claim 6 has been cancelled.  Claims 1-3 are currently pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Representative claim 1 recites (additional limitations crossed out):

	

		
			Service information including an advertisement from each of a plurality of maintenance shops;
			User information on a maintenance state of a vehicle in which a user rides, from an on-board device of the vehicle; and
			Position information of the vehicle, from the on-board device of the vehicle; and
		

extract distribution information that includes advertisements from the plurality of maintenance shops that relate to the maintenance state of the vehicle; and
select, based on the position information of the vehicle, information to be transmitted to the on-board device of the vehicle from the extracted distribution information; and
instruct the communicator

The above limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, as well as advertising activities, but for the recitation of generic computer components.  That is, other than reciting the steps as being performed by an “information processing device comprising a communicator and a processor” and an “on-board device”, and receiving data via a “network” nothing in the claim elements precludes the steps from being performed in the mind, or as being described as an advertising activity.  For example, but for the “information processing device comprising a communicator and a processor” language, the steps of “receiving service information from maintenance shops, and user information and position information from an on-board device”, “obtaining the service information, the user information, and the position information…”, “extracting distribution information …”, and “selecting…information to be transmitted…” may be performed by the human mind.  The receiving and obtaining steps may merely constitute a person receiving provided data.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Further, the steps describe the providing of an advertisement based on the maintenance state of a vehicle, which is an advertising activity.  An analog example would be a human with flyers for a 
The judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of an “information processing device comprising a communicator and a processor” to perform the steps. The additional element is recited at a high level of generality (see at least Paras. [0020]-[0025]) such that it amounts to no more than mere instructions to apply the exception using generic computing components.  Further, the use of a “network” merely serves to place the judicial exception in a computer environment.  The claims further recite instruct the communicator to transmit, via the network, the selected information to the on-board device based on an instruction from the processor.  However, this is merely extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are therefore still directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of an “information processing device comprising a processor and a communicator” to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components, while the use of a “network” merely serves to place the judicial exception into a computer environment.  Further, the step of instruct the communicator to transmit, via the network, the selected information to the on-board device based on an instruction from the processor does not OIP Techs., Inc., v. Amazon.com, Inc. which featured sending messages over a network. The performance of conventional functions by generic computers does not provide an inventive concept. Therefore the claim is not found to be patent eligible.
Claims 2-3 are dependent on claim 1, and include all the limitations of claim 1.  Therefore, they are also found to be directed to an abstract idea.  The dependent claims have not been found to integrate the judicial exception into a practical application, or provide significantly more than the abstract idea.  Claims 2 and 3 merely describe times at which “distribution information” is transmitted.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Regarding claim 1, the limitation “…the user information including when the vehicle last visited one of the plurality of maintenance shops” is not supported by the specification.  The Examiner points to paragraph [0041] which states “The user information table shown in FIG. 5 has fields of a vehicle part in the vehicle 10, a state of the part, and a travel distance from the previous maintenance. In the present embodiment, the vehicle 10 has traveled 20,000km since the last tire replacement, and the wear of the tire grooves is detected by the sensor 107. Then, the user information obtaining unit F320 obtains the wear of the tire grooves as the user information, and registers the wear in the user information database D320. In the user database D320, the states of the battery, the lubricating oil, and the brake system, all of which are good, are also registered.” This indicates that the user information merely includes the distance traveled since the previous maintenance, and not the time of the last maintenance, the maintenance shop that was visited, or even if a maintenance shop was visited at all.  For example, as shown in Fig. 5 the user information would merely indicate that 20,000 km have been traveled since the last tire maintenance, and not indicate that the vehicle visited Jiffy Lube for tire maintenance on a particular date.  
Dependent claims are rejected as well since they inherit the limitations of the independent claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barfield (US 2015/0254719) in view of Kim (US 2016/0140613) and Tamura (US 2009/0106036)
Regarding claim 1, Barfield discloses a system comprising:
A vehicle in which a user rides, the vehicle having an on-board device; and 
a server comprising:
A communicator configured to receive, via a network:
Service information including an advertisement from each of a plurality of maintenance shops;
User information on a maintenance state of the vehicle from the on-board device of the vehicle; and
Position information of the vehicle, from the on-board device for the vehicle; and
A processor programmed to:
Obtain the service information, the user information, and the position information from the communicator; 
Extract distribution information that includes advertisements from the plurality of maintenance shops that relate to the maintenance state of the vehicle. 
Barfield discloses receiving vendor information that includes advertisements (Paras. [0077], [0107]).  Barfield also discloses obtaining vehicle data that includes at least diagnostics information and location information (see at least Paras. [0021], [0033]).  Barfield also discloses generating ads for a specific type of repair that match a predicted 
Barfield does not explicitly disclose the user information including when the vehicle last visited one of the plurality of maintenance shops.  While Barfield discloses the obtaining of vehicle data that includes diagnostics information, Barfield does not disclose that the diagnostic information includes when the vehicle visited a maintenance shop.  Tamura teaches that onboard computer diagnostic systems provide reminder messages based on the number of miles the vehicle has been driven or elapsed time from a prior service visit (Para. [0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vehicle data of Barfield to include the reminder messages of Tamura since it would allow the system to know when a service is due.   
Barfield partially discloses:
Select, based on the position information of the vehicle, information to be transmitted to the on-board device of the vehicle from the extracted distribution information; and
Instruct the communicator to transmit the selected information to the on-board device based on an instruction from the processor
Barfield discloses delivering an ad to a vehicle owner based at least in part on a distance threshold being met (see at least Para. [0018], [0081], [0085]).  However, the ad is not delivered to an on-board device of the vehicle.  Kim teaches a system wherein a telematics terminal in a vehicle may be provided with advertisement information (Paras. [0008], [0029]).  It would have been obvious to 
Regarding claim 2, Barfield discloses the information processing device as set forth in claim 1, wherein 
The processor is programmed to select the distribution information of the maintenance shop existing in a predetermined range from a current position of the vehicle as the information to be transmitted to the on-board device.  Barfield discloses delivering an ad to a vehicle owner based at least in part on a distance threshold being met (see at least Para. [0018], [0081], [0085]).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barfield (US 2015/0254719) in view of Kim (US 2016/0140613) and Tamura (US 2009/0106036), and in further view of Tamayama (US 2010/0082437).
Regarding claim 3, Barfield, Kim, and Tamura do not explicitly disclose the information processing device as set forth in claim 1, wherein
The processor is programmed to select the distribution information of the maintenance shop that is determined to be along a planned travel route of the vehicle as the information to be transmitted to the on-board device. Tamayama teaches the presentation of ads based on a planned route (see at least Paras. [0072]-[0081], Figs. 7-8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Barfield and Kim to present ads based on . 
Response to Arguments
Applicant's arguments regarding claims rejected under 35 U.S.C. 101 have been fully considered but they are not persuasive. Applicant argues with substance:
Applicant argues that the by including a vehicle that communicates with a server, claim 1 is rendered a complex structural system and not a mere abstract idea.  The Examiner respectfully disagrees.  The mere placement of a generically recited computer (i.e. onboard device) within a vehicle does not make a complex structure.  The vehicle merely serves as a particular structure/environment in which to perform the abstract functions and does not impose a meaningful limit on the judicial exception. 
Applicant’s arguments regarding preemption are not persuasive.  Preemption is not a standalone test for patent eligibility. Preemption concerns have been addressed by the examiner through the application of the two-step framework. Applicant’s attempt to show that the recited abstract idea is a very narrow and specific one (i.e. vehicle maintenance applications) is not persuasive. A specific abstract idea is still an abstract idea and is not eligible for patent protection without significantly more recited in the claim. See the July 2015 Update: Subject Matter Eligibility that explains that questions of preemption are inherent in the two-part framework from Alice Corp and Mayo and are resolved by using this framework to distinguish between preemptive claims, and ‘those that integrate the building blocks into something more…the latter pose no comparable risk of preemption, and therefore remain eligible.” The absence of complete preemption does not guarantee the claim is eligible. Therefore, “[w]here a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015). See also OIP Tech., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63 (Fed Cir. 2015) 
Applicant's arguments regarding claims rejected under 35 U.S.C. 103 have been fully considered but are moot due to the application of additional prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Polyakov (US 2002/0167416) – transmits ads to vehicles based on location.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE G ROBINSON whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE G ROBINSON/Examiner, Art Unit 3681                    

/SAM REFAI/Primary Examiner, Art Unit 3681